Title: To Thomas Jefferson from Condorcet, 21 December 1792
From: Condorcet, Marie Jean Antoine Nicolas de Caritat, Marquis de
To: Jefferson, Thomas



Ce Vendredi 21 decembre L’an 1er de la republique

Genest qui vous remettra cette Lettre est ambassadeur de La republique francaise auprès de la votre. Il etait emploié en Russie où Son zele pour la liberté, lui a mérité l’honneur d’etre exclus de  toute correspondance avec le ministère russe, et de ne plus recevoir de réponse du notre.
Son pere et lui ont été en france les premiers amis des americains parmi les emploiés du gouvernement. Ce Sont eux qui nous on fait connaitre votre declaration d’independance, votre declaration des droits.
Notre republique fondée comme la votre Sur la raison, Sur les droits de la nature, Sur l’egalité, doit être votre veritable, alliée, nous ne devons plus en quelque sorte former qu’un Seul peuple, nous avons les mêmes intérests, et Surtout celui de detruire toutes les institutions anti naturelles. Les Rois de l’Europe ne cachent plus le projet de se reunir pour détruire partout la liberté. Ne croyez pas qu’il fassent grace à la votre et que l’éloignement pût la defendre. Ils comptent pour rien l’or et le sang de leurs sujets.
Nous ne craignons pas que le Sentiment des americains pour La fayette puisse nuire a l’estime que meritent nos derniers efforts pour obtenir entiere liberté.
Vous avez connu comme moi La fayette, vous l’avez vu tenir peut être avec bonne intention au projet d’arrêter le cours de notre revolution, et de remettre la reste à l’action lente et douce des lumieres, Mais vous l’avez vu aussi S’entourer d’intriguans. Reconcilié avec les Lameth que vous avez vu Ses enemis, au moment de la fuite du Roi, il a Suivi avec eux l’ideé absurde impolitique, immorale de récompenser cette fuite par de nouvelles concessions. Entrainé par eux, il a emploié, la violence, la corruption, les calomnies pour etouffer la voix d’une nombreuse portion de citoyens qui voulait au Contraire profiter de cette fuite pour detruire la royauté. Il a reussi et la nation fatiguée a paru accepter unanimement la constitution nouvelle.
C’est alors que je me Suis absolument Séparé de La fayette qui ne pouvait plus être pour un homme un peu clairvoiant que l’ennemi de la liberté et le chef des Royalistes. Il s’est bientot déclaré hautement l’adversaire de tous ceux qui dans le corps legislatif Soutenaient les droits du peuple, il a fait tous ses efforts pour avilir les représentans de la nation et relever la cour. Il a déterminé le renvoi des ministres patriotes, et leur remplacement par des hommes incapables et mépriseés. Enfin Au 10 Aoust Seul des generaux emploiés, il a fait arrêter les commissaires de l’assemblée nationale, et essaié d’engager Son armée à lever l’étendart de la guerre civile.
Gouverné par des intriguans, c’est Son ascendant qui a perdu ce malheureux La Rochefoucauld homme vraiment vertueux et ami de la liberté, mais trop faible pour ne pas Se laisser conduire quand une fois on l’avait trompé.
Quant à La fayette c’est aussi cette incertitude de caractere que vous  lui connaissiez, ce gout pur une fausse finesse, ce penchant à S’entourer d’intriguans dont il etait l’instrument quand il croiait en faire les siens, qui l’ont entrainé plus loin qu’il n’aurait voulu, et une fois lancé, Son orgueil l’a empêché de reculer.
Telle est Sa véritable histoire, et j’espere que l’opinion des americains ne Sera pas influencée par la reconnaissance au point de balancer entre un faux homme et un grand peuple.
Agreez, les assurances de mon Sincere et inviolable dévouement.

Condorcet

